Citation Nr: 0022628	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-11 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION



Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to July 
1969.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in December 
1997 by the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA), and was remanded in 
a December 1999 decision.  

We note that the veteran submitted additional evidence in 
September 1999 in connection with his claim, and that he 
waived regional office consideration of this evidence in a 
letter of the same date.  We also note that he withdrew his 
request for a hearing before a Member of the Board, sitting 
in St. Petersburg, in a letter dated October 1998.  


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claims has been developed.  

2.  The evidence does not show that the veteran engaged in 
combat, and does not show verification of the alleged in 
service stressors.  


CONCLUSION OF LAW

PTSD was not incurred during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304(d) and 
(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

Here, the medical evidence is replete for diagnoses of, and 
treatment for, PTSD.  The veteran has submitted competent lay 
statements of in-service experiences alleged to have caused 
his PTSD.  Medical professionals have diagnosed PTSD based on 
his purported service experiences.  This evidence is 
sufficient to create the plausibility of a valid claim. 

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, all medical records referenced by the veteran 
have been obtained, and extensive development for military 
records has been conducted on his behalf.  Sufficient 
evidence is of record to properly decide this claim.  
Therefore, the Board concludes VA satisfied its duty to 
assist the veteran.

Having determined that the veteran's claim is at least 
plausible and that the duty to assist has been fulfilled, the 
Board must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Id. at 618.  The evidence is no longer presumed to be 
credible once an analysis of the claim on the merits is 
undertaken. 

The veteran has alleged both combat and non-combat stressors.  
A determination as to whether the veteran is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he "engaged in 
combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998).  The Court has held that: 

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'  (Citations 
omitted.)

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  See also, 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1999).  
Before this provision applies, however, the Board must make a 
specific finding that the veteran was engaged in combat with 
the enemy.  See Zarycki.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
In other words, the claimant's assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  Gaines, 11 Vet. App. 353, 359.

In addition, we note that the phrase "engaged in combat with 
the enemy" means more than presence in a combat zone.  That 
is, the fact that the appellant served in a "combat area" 
or "combat zone" does not mean that he himself engaged in 
combat with the enemy.  In this respect, we note that VA's 
General Counsel has defined the phrase "engaged in combat 
with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe, hostile unit or instrumentality.  VAOPGCPREC 
12-99.  

The veteran alleges, in a June 1995 statement, that his 
military occupational specialty (MOS) was initially 
Ammunition Support personal, and that he was relocated to a 
guard detachment in early 1966.  He states that he became 
friends with a solider named John, who later died as the 
result of three slugs in the chest.  He stated that he could 
not recall John's last name.  The veteran contends that 
shortly after this incident, he "went on parameter patrol", 
was mortared and flung about 30 feet from the fox hole, and 
was sent to the hospital ship Repose.  

In this case, for the following reasons, the Board finds that 
the veteran did not engage in combat with the enemy.  The 
record shows that he was assigned to the Military Police 
Company, Headquarters Battalion, 1st Marine Division.  
Records show that he had a variety of military occupational 
specialties in 1966, including that of "AmmoTech", 
"GenWhseman", "AdvOrdMan", and "M.P.", however, none of 
these designations indicate combat service.  We also note 
that the veteran's DD 214 shows that he was awarded a total 
of four decorations and campaign ribbons.  However, these 
also do not indicate that the veteran participated in combat.  
Although the veteran's records show that he participated in 
various operations and campaigns, we note that this Combat 
History, as a general matter, does not, in itself, establish 
that the veteran engaged in combat.  VAOPGCPREC 12-99, para. 
12 (the terms "operation" and "campaign" may encompass 
both combat and non-combat activities).  The veteran's 
service records are absent of any ordinary indicators of 
combat service.  Further, we also note that administrative 
remarks in the veteran's service records show that he was 
issued a motor vehicle permit for a commercial forklift and 
warehouse tractor from April 1966 through April 1968, which 
further corroborates his support, rather than combat, 
specialties.  

Thus, as the veteran's service records are negative for 
evidence showing that he engaged in combat, they support a 
reasonable inference that he did not engage in combat.  We 
also must point out that although his SMRs show treatment for 
a variety of conditions, mainly minor skin conditions, they 
do not show treatment for, or reference to, being "blown out 
of a foxhole".  

Therefore, we determine that the preponderance of the 
evidence of record is against finding that the veteran 
engaged in combat with the enemy, and that there is no 
reasonable doubt on this issue that could be resolved in his 
favor.  
See VAOPGCPREC 12-99, para. 15.  A reasonable doubt exists 
where there is an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (1999).  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id.  It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Id.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist as to whether he engaged in combat with the enemy.  
The evidence does not support the conclusion that he engaged 
in combat with the enemy, and the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The veteran has alleged several non-combat stressors.  He has 
stated that he was a guard at a POW camp, and that several 
atrocities occurred during his tour of duty.  He stated that 
he escorted the prisoners to the firing squads, that he 
listened to the torture of prisoners, that he witnessed a 
prisoner being buried to his head and then beaten to death 
with a shovel, that he witnessed additional beatings of 
prisoners, that he witnessed prisoners being thrown out of 
helicopters, that he participated in the execution of seven 
prisoners, and that he witnessed the K-9 units being turned 
loose on the prisoners "for fun".  

However, we must point out that there is no evidence 
corroborating any of the veteran's claimed stressors.  His 
service records, or his service medical records, do not 
corroborate his accounts.  In an effort to assist the 
appellant, the RO attempted to verify the claimed stressors 
with the records correspondence section of the Marine Corps.  
A letter dated April 1997, in response to that request, 
indicated that the veteran provided insufficient detail for 
meaningful research, and noted that anecdotal incidents are 
not researchable.  That response also noted that other 
information may be available in the command chronologies of 
his unit.  

In order to make an informed decision and to afford the 
appellant every consideration, VA requested additional 
records from the Marine Corps Historical Center, and also 
asked the veteran, on numerous occasions, to provide specific 
details, that is, names, dates, people, places, as to his 
alleged in-service stressors.  He has been unable to do so.  
He has only made general allegations.  He has not, at any 
time, provided the full name of the friend that was killed , 
or any researchable details, about any specific stressful 
incident.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
affirmed on reconsideration, 1 Vet. App. 406 (1991); see also 
Zarycki, 6 Vet. App. at 100.  In this case, only the 
appellant possesses the specific details regarding the 
alleged in-service stressors, and he has not cooperated with 
VA by providing that information.  The factual data required 
are straightforward facts and do not place an onerous task on 
him.  Wood at 193. 

Although reports show that the veteran's unit's history 
included enemy activity and rocket, mortar, and rifle 
attacks, they simply do not corroborate the veteran's 
accounts. There is no support for any contention that the 
veteran himself participated in enemy actions.  Thus, the 
Board finds that the veteran's statements about in-service 
stressors are not credible in light of this documentation.

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  Although 
diagnoses of PTSD are of record, there is no evidence of 
record corroborating that any of the alleged in-service 
stressors actually occurred.  The veteran is not entitled to 
the application of the benefit of the doubt; there is no 
reasonable doubt on this issue that could be resolved in his 
favor.  See 38 U.S.C.A. § 5107(b) (West 1991). 

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of PTSD that are due 
to stressors while in service.  However, the evidence does 
not indicate that he possesses medical expertise, he is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).


Therefore, as the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD, it must 
be denied.  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for PTSD is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

